Case 2:18-cv-01228-HB Document 75-6 Filed 04/25/19 Page 1of5

EXHIBIT 4

 
Case 2:18-cv-01228-HB Document 75-6 Filed 04/25/19 Page 2 of 5

 

 

Page 1
UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC, )
Plaintiff, )
)
-vVs- ) No. 2:18-01228-HB
)
SFR EQUITIES, LLC, )

Defendant.)

The VIDEOTAPED deposition of BRIAN HYNES,
called by the plaintiff for examination, pursuant to
notice and pursuant to the Rules of Civil Procedure for
the United States District Courts, taken before Marcie A.
Haw, CSR in and for the County of Cook and State of
Illinois, on October 17th, 2018 at 200 South Michigan

Avenue, Suite 1100, Chicago, Illinois.

 

MAGNA®©

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-6 Filed 04/25/19 Page 3 of 5

 

 

Mm WD NY

10

11

12
13

14
15

16

17

18

19
20
21
22
23
24

Page 2

There were present at the taking of this

deposition the following counsel:

ELLIOTT GREENLEAF, P.C., by

MR. GREGORY VOSHELL

MR. LOUIS BALLEZZI

925 Harvast Drive, Suite 300

Blue Bell, Pennsylvania 19422

Phone: (215) 977-1000

E-mail: Elliottgreenleaf.com
on behalf of the Plaintiff
Warren Hill;

HOWARD AND HOWARD by
MR. SCOTT LEVIN

200 South Michigan Avenue, Suite 1100

Chicago, Illinois 60604

Phone: (312) 456-3641

E-mail: Slevin@howardandhoward.com
on behalf of the Defendant
Vendor Assistance Program and
Brian Hynes;

WHITE & WILLIAMS by

MR. MICHAEL N. ONUFRAK

1650 Market Street

One Liberty Place, Suite 1800

Philadelphia, Pennsylvania 19103

Phone: (215) 864-7174

on behalf of the Defendant
SFR Equities;

ALSO PRESENT: Videographer, Jeff Wilhite.

 

MAGNA®©

LEGAL SERVICES

 
Case 2:18-cv-01228-HB

Document 75-6 Filed 04/25/19 Page 4 of 5

 

 

12

13

14

15

16

17

18

19

20

21

22

23
24

WITNESS

INDEX

Brian Hynes

Examination by Mr. Voshell

Previously
Previously
Previously

Hynes

Hynes
Previously
Previously
Previously
Previously

Hynes

Hynes

PAGE

5

EFXHIBITS

Marked Warren Hill
Marked Warren Hill
Marked Warren Hill
Deposition Exhibit
Deposition Exhibit
Marked Warren Hill
Marked Warren Hill
Marked Warren Hill
Marked Warren Hill
Deposition Exhibit

Deposition Exhibit

No.

No.

No.

No.

No.

No.

No.

No.

No.

No.

No.

52

4l

84

85

22

64

65

45

86

87

PAGE

719

88

91

93

95

97

100

102

104

106

111

Page 3

 

MAGNA®©

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-6 Filed 04/25/19 Page 5of5

 

 

Page 77
1 Bluestone Capital Markets, correct?
2 A. Correct.
3 Q. And that was -- That company was created in
4 March of 2017, correct?
5 A. Sometime around there, yes.
6 Q. Could you please describe what, if anything,
7 your role is with Bluestone Capital Markets?
8 A. Already have; manager.
9 Q. Fair point. From a day-to-day standpoint what
10 do you do for Bluestone Capital Markets?
11 A. Whatever's asked of me.
12 Q. And what type of things are asked of you?
13 A. I can't think of anything right now.
14 Q. And to the extent that something was asked of
15 you, who would do the asking?
16 A. Probably David Reape or Allen Wilson.
17 Q. Forgive me if we already touched on this, but

18 David Reape is the CEO of Bluestone Capital Markets?
19 A. Yes.

20 Q. Does Mr. Harris have any position with

21 Bluestone Capital Markets other than his role as a
22 manager?

23 A. No.

24 Q. So if Mr. Harris was asking you to do

 

MAGNA®©

LEGAL SERVICES

 
